DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  claims 6-14 in the reply filed on April 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-5 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 208, 304, 402, 502, 601, 901, and 903.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0057], line 2, the reference to “Fig. 1”, should be --Fig. 11--.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim is missing punctuation (e.g., period).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2019/0358464 to Volosin et al. (hereinafter referred to as “Volosin”).
Referring to claim 6, Volosin discloses a non-transitory machine-readable storage medium containing instructions that, when executed, causes a smart phone device to: determine a user's baseline heart rate (e.g., paragraphs [0157]-[0158]: processor 104 of device 100  or a handheld device (smart phone or smart watch) in wireless communication with the device 100 automatically runs a baseline script in step 515); store the user's baseline heart rate (e.g., paragraph [0158]: records one or more baseline time intervals and stores the baseline time intervals in a data storage); compare the user's present heart rate to the user's baseline heart rate (e.g., paragraphs [0159]: processor 104 compares the measured ECG signal with the stored baseline time interval); and generate a heartbeat rendering in response to the comparison (e.g., paragraphs [0159] and [0167]: output of comparison is displayed – with respect to “heartbeat rendering”, paragraph [0022] of the originally filed specification indicates it can be more that a heart shape drawings); and issue a notification when the difference between the user's present heart rate and the user's baseline heart rate is beyond a pre-defined threshold (e.g., paragraphs [0167] and [0179]-[0180]: an alert is issued if the electromechanical activation time of the ECG exceeds a standard or baseline value or threshold).
With respect to claim 7, Volosin discloses the non-transitory machine-readable storage medium of claim 6, further comprising instructions that, when executed, causes the smart phone device to update the user's baseline heart rate (e.g., paragraph [0176]: standard heart rate can be determined based on patient characteristics; or, paragraphs [0156]-[0157]: a baseline script can be run to determine the patient’s baseline heart rate after a visual inspection).
As to claim 8, Volosin discloses the non-transitory machine-readable storage medium of claim 6, wherein the user's baseline heart rate is an average heart rate data during a pre-defined time period (e.g., paragraph [0176]: the baseline heart rate can be calculated as an average, median, or mode heart rate value of a patient’s heart over a period of time).
With respect to claim 9, Volosin discloses the non-transitory machine-readable storage medium of claim 6, wherein the user's present heart rate is continuously retrieved by the smart phone device from an external heart rate monitor (e.g., paragraph [0122]: the cardiac monitoring device may be an external wearable cardiac device).
As to claim 10, Volosin discloses the non-transitory machine-readable storage medium of claim 6, wherein the notification is in a form of at least one of an audible tone, visual indicia, haptic effect, or audiovisual indicia (e.g., paragraph [0167]: audible, visible, and/or tactile alerts).

Claim Rejections - 35 USC § 103
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Volosin as applied to claim 6 above, and further in view of US Patent Application Publication No. 2021/0015442 to Barnacka et al. (hereinafter referred to as “Barnacka”).
Volosin discloses the non-transitory machine-readable storage medium of claim 6, but does not expressly disclose instructions that, when executed, causes the smart phone device to employ machine learning to identify trends within the heartbeat rendering. Volosin discloses that its processor or handheld device such as a smartphone can be configured to monitor one or more trends in the plurality of time intervals and to provide an output based on the one or more trends in paragraph [0015], but does not expressly mention machine learning to identify trends in the comparison. However, Barnacka, in a related art: system and method for heart rhythm detection and reporting, teaches that it was known in the heart rhythm detecting art for the processor of a smart phone to include a cardiovascular analysis module, a machine learning module and a network interface module in order to classify the ECG signal as regular, irregular(e.g., paragraphs [0135], [0224]-[0225], and [0227] of Barnacka). Accordingly, one of ordinary skill in the art would have modified the processor of Volosin to include a machine learning module in order to identify/classify trends in the ECG signal as taught by Barnacka. Consequently, one of ordinary skill in the art would have modified the non-transitory machine readable storage medium of Volosin to employ machine learning to identify trends in the comparison output of the ECG signals, and because the combination would have yielded predictable results. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Volosin as applied to claim 6 above, and further in view of US Patent Application Publication No. 2016/0004224 to Pi.
With respect to claim 12, Volosin discloses the non-transitory machine-readable storage medium of claim 6, but does not expressly disclose instructions that, when executed, causes the smart phone device to map the heartbeat rendering to an event entry on a calendar system. However, Pi teaches, in a related art: smart watch that continuously collects sensor data from the user, that the analyzed biometric data can be correlated with a user’s calendar to provide a correlation of the user’s biometric data with the user’s activities where the categories of biometric data events include elevated heart rates, low heart rates and normal heart rate and are ranked to identify the various levels of each category (e.g. paragraphs [0058] and [0061] of Pi). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of causing the smart phone to map the analyzed biometric data or heartbeat rendering to an event entry on a calendar system in view of the teachings of Pi. Consequently, one of ordinary skill in the art would have modified the non-transitory machine-readable storage medium of Volosin to map or correlate its heartbeat renderings to an event entry on a calendar system in order to monitor the patient during his scheduled activities as taught by Pi, and because the combination would have yielded predictable results.
As to claim 13, Volosin in view of Pi teach the non-transitory machine-readable storage medium of claim 12, wherein the calendar system includes heartbeat renderings associated with several users (e.g., paragraphs [0008], [0052], [0073], and [0075] of Pi: the analyzed biometric data can be uploaded to the cloud for storage and further backend analysis for various applications including cumulative data of multiple users). Accordingly, one of ordinary skill in the art would have recognized the benefits of a calendar system that includes biometric data or heartbeat renderings from multiple smartwatches in view of the teachings of Pi. Consequently, one of ordinary skill in the art would have modified the non-transitory machine-readable storage medium of Volosin in view of Pi to map the heartbeat rendering to an event entry on a calendar system that includes heartbeat renderings associated with multiple users in view of the teachings of Pi that such was well known to those skilled in the biometric collecting smartwatch technology, and because the combination would have yielded predictable results. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Volosin in view of Pi as applied to claim 13 above, and further in view of US Patent Application Publication No. 2017/0367599 to Sanyal et al. (hereinafter referred to as “Sanyal”).
Volosin in view of Pi teach the non-transitory machine-readable storage medium of claim 13, but do not expressly teach that the smart phone generates a color on an event pane on a calendar system consistent with a user’s heart rate during the course of the event in accordance with a pre-defined color scheme. Pi teaches that the categories of biometric data events include elevated heart rates, low heart rates and normal heart rate and are ranked to identify the various levels of each category (e.g. paragraphs [0058] and [0061] of Pi). Sanyal, in a related art: health monitoring eco-system, teaches that its application for smart phones, etc., has an alert display that uses different colors to identify the severity level of a vital parameters including heart rate where green means normal range, yellow indicates that the vital parameter has exceeded normal bounds but within a critical range, orange indicates that the vital parameter has exceed critical bounds but still below the life threatening range and red means the vital parameter has exceeded the life-threatening bounds (e.g., paragraphs [0002] and[0053]-[0058] of Sanyal). Accordingly, one of ordinary skill in the art would have recognized the benefits of color-coding an event pane on a calendar system consistent with user’s average heart rate during the course of the event in view of the teachings of Sanyal that the severity level can be identified by different colors according to a pre-defined color scheme. Consequently, one of ordinary skill in the art would have modified the non-transitory machine-readable storage medium of Volosin in view of Pi so that the smart phone generates a color on the event pane on the calendar system consistent with the user’s determined average heart rate as taught by Sanyal in order to provide identification of the severity of the heart rate as taught by Pi, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 11,134,882 to Chen et al. (effective filing date at least 09/05/2019) is directed to classification of ST waves and ST segment type where the ECG waveform is displayed with colors to indicated normal or abnormal cardiac electrophysical signals so that a user can easily and quickly determine the status of the displayed activity (e.g., column 16, lines 9-20 and column 22, lines 48-61 of Chen).
US Patent Application Publication No. 2021/0020278 to Chahal et al. is directed to personalized baselines, visualizations, and handoff where the personalized baselines for patients can be shared across multiple caregivers and/or allows different patients to be monitored with varying levels of scrutiny based in part on the personalized baselines and the needs of the individual patient (e.g., paragraph [0033] of Chahal).
US Patent Application Publication No. 2004/0034284 to Aversano et al. is directed to a method and system for encouraging cardiac patients to seek prompt medical care upon the onset of symptoms where a patient’s baseline cardiac measurements are determined and stored and compared to measurements taken during a cardiac event (e.g., paragraph [0031] of Aversano) using a cell phone (e.g., Fig. 2, and paragraph [0027] of Aversano) and alerts are issued when certain thresholds are met (e.g., abstract and paragraphs [0030]-[0033] of Aversano) and calendar entries are maintained (e.g., Tables 1-3 of Aversano). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792